Citation Nr: 1442688	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for polio.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lower back condition.

3. Entitlement to service connection for tuberculosis.    


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to March 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran requested a hearing before the Board of Veterans' Appeals (Board), and this hearing was scheduled for June 2013.  However, in an August 2011 letter the Veteran informed the Board that she wanted to withdraw her request for a Board hearing.  As such, her request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2013).

In May 2013 the Veteran submitted a statement that purported to make numerous claims for service connection.  Many of the service connection claims are already on appeal in the instant case in the form of the Veteran's claims to reopen entitlement to service connection for polio and entitlement to service connection for a lower back condition.  However, the statement does include an informal claim for entitlement to service connection for spina bifida occulta.  An April 2006 American Radiological Services treatment record indicates an impression of spina bifida occulta of the cervical vertebrae.

Additionally, the July 2008 rating decision included the issue of entitlement to service connection for residuals of an abortion.  The Veteran filed a notice of disagreement with this decision in December 2008.  In June 2009, a statement of the case (SOC) was produced that included this issue.  Thereafter, in June 2009, the Veteran filed a VA Form 9 in which she checked the box "I have read the statement of the case and any supplemental statements of the case I received.  I am only appealing these issues:" and proceed to list two issues that did not include entitlement to service connection for residuals of an abortion.  The record contains no other documents filed within 60 days of the June 2009 SOC cover letter or within a year of the July 2008 rating decision that could be construed as a substantive appeal of the issue of entitlement to service connection for residuals of an abortion.  The claims file does include a record of a March 2014 conversation with the Veteran in which she stated she thought the issue was on appeal.  In light of the lack of a substantive appeal, the Board views this conversation as an informal claim to reopen the issue.  As such, the issues of entitlement to service connection for a cervical spine disability as well as whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of an abortion have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for tuberculosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A May 2003 rating decision denied the Veteran's claim of entitlement to service connection for polio and entitlement to service connection for a lower back condition.  The Veteran did not file a notice of disagreement.

2. The evidence received since the May 2003 rating decisions is either cumulative and redundant of other evidence of record at the time of the last prior final denials or does not relate to an unestablished fact necessary to substantiate the claims.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen the service connection for polio.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
2. New and material evidence has not been received to reopen the service connection for a lower back condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For applications to reopen previously denied claims, it is necessary for VA to inform claimants of the unique character of evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Dingess, 19 Vet. App. 473.  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and also the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

The Veteran received appropriate notification prior to the initial unfavorable agency decision through a March 2008 notice letter.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  

A VA examination was not provided in conjunction with the Veteran's application to reopen her claims for polio and a lower back condition.  See 38 C.F.R. § 3.159(c)(iii) (2013).  VA's duty to provide a VA examination applies to a claim to reopen a finally adjudicated claim only after new and material evidence has been submitted.  Id.  Therefore, VA is not required to provide the Veteran with a VA examination.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In a May 2003 rating decision, the RO denied entitlement to service connection for polio and entitlement to service connection for a lower back condition.  In the denial of service connection for polio the RO stated that the evidence of record failed to show that polio had manifested in service.  Additionally, if polio had preexisted service the evidence of record failed to indicate that it had been aggravated beyond its normal progression by service.  In regards to a lower back condition, the RO conceded the evidence of record revealed the Veteran currently suffered from degenerative disc and facet disease of the lumbar spine but no evidence of record indicated the spinal conditions were related to active duty service.  

The Veteran did not file a notice of disagreement with the May 2003 denial of her claims and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 2003 rating decision included the Veteran service treatment records and medical records from Riegelwood Medical Center dated July 1999 through August 2002.  The evidence received since the May 2003 rating decision includes statements by the Veteran, statements from associates of the Veteran, photographs of the Veteran, non-government medical treatment records, information on spina bifida and Agent Orange, service personnel records, and a Social Security Administration determination of disability and associated evidence.  All of the evidence received since the May 2003 rating decision is new as it was not part of the record at the time of that decision.  However, none of the evidence is material as it is either cumulative and redundant of the evidence of record at the time of the last prior final denials of the claims or does not relate to an unestablished fact necessary to substantiate the claims.  

Since the May 2003 rating decision, the Veteran has submitted multiple statements to the record in regards to her claims of entitlement to service connection for polio and a lower back condition.  Although the credibility of these statements is presumed in determining whether they are new and material, most of the Veteran's statements are cumulative and redundant of statements already of record at the time of the May 2003 rating decision.  Others do not raise a reasonable possibility of substantiating the claim because they fail to provide a competent medical link between the Veteran's claimed conditions and active duty service.  The Veteran is competent to report symptoms observable to a layperson, e.g., pain, back discomfort, she is not competent to independently opine as to the specific etiology of complex conditions such as polio or her spine disability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In light of this, the statements cannot serve to reopen the claims.   
Also new to the record are statements from multiple associates of the Veteran that have been submitted since the May 2003 rating decision.  The first, an April 2008 statement from L.M., relates to a service connection claim that is not presently before the board.  See supra Introduction.  The remaining statements are from individuals who served with the Veteran in the United States Army Reserve.  While these statements discuss the fact the Veteran was able to avoid some reserve duties because of back pain they do not relate to an unestablished fact necessary to substantiate the claims, namely the statements do not evidence a link between the Veteran's claimed conditions and active duty service.  Consequently, the statements cannot serve to reopen the claims.    

The photographs of the Veteran that have been submitted have been taken at different times but all show the Veteran, either standing or sitting, looking at the camera.  In one photograph she is holding a child.  These photographs do nothing to establish that Veteran's claimed conditions relate to active duty service.  As such, they do not relate to an unestablished fact necessary to substantiate the claims and cannot serve to reopen the claims.  

The evidence received since the May 2003 rating decision includes non-government treatment records.  This evidence is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  These records merely document ongoing treatment for the Veteran's back condition.  While some records evidence back condition's not of record at the time of the May 2003 rating decision none of the records provide an etiological opinion linking any of the Veteran's back conditions to service.  The existence of a back condition was established at the time of the last prior denial.  The existence of additional back conditions, without some suggestion they relate to service, does not raise a reasonable possibility of establishing the claim.  In regards to polio, the non-government treatment records do not link polio to Veteran's active duty service.  Because the treatment records do not provide any competent medical evidence of a link between the Veteran's claimed conditions and active duty service they cannot serve to reopen the claims.

Medical records for the Veteran's childhood have also been added to the record since May 2003; however, these records do not establish that polio or a lower back condition preexisted active duty service.  Therefore, they do not relate to an unestablished fact necessary to substantiate the claims and cannot serve to reopen the claims.  

The Veteran has submitted an internet article on spina bifida and Agent Orange.  The article has general information about spina bifida's relationship to Agent Orange exposure.  The Board acknowledges that newly submitted treatment records include an impression of spina bifida occulta; nevertheless, this impression is associated with the cervical vertebrae.  April 2006 American Radiological Services treatment record.  As such, the article does not relate to an unestablished fact necessary to substantiate the claims and cannot serve to reopen the claims.  

Limited service personnel records have been submitted since the May 2003 rating decision, they include both records from the Veteran's active duty service and the Veteran's reserve service.  Neither set of records reveal a link between the Veteran's claimed conditions and active duty service.  Therefore, the do not relate to an unestablished fact necessary to substantiate the claims and cannot serve to reopen the claims. 

Finally, since the May 2003 rating decision, the Veteran has been found to be entitled to Social Security disability benefits.  The record of the SSA's decision is included in the claims file.  The SSA found the Veteran's degenerative disc disease and obesity to be severe impairments.  The SSA Administrative Law Judge detailed the evidence he relied on in making this determination and the evidence is included in the claims file.  The SSA decision and associated evidence do not provide any evidence of a link between the Veteran's claimed conditions and active duty service and cannot serve to reopen the claims.   

Consequently, the evidence received subsequent to the May 2003 rating decision is either cumulative and redundant of the evidence of record at the time of the last prior denials or does not raise a reasonable possibility of substantiating the Veteran's claims of service connection.  The new evidence that is not cumulative and redundant does not raise a reasonable possibility of substantiating the claims because it fails to provide a competent medical link between the Veteran's claimed conditions and active duty service.   Accordingly, the evidence is not new and material.  Without the submission of new and material evidence, reopening the Veteran's claim of entitlement to service connection for polio and a lower back condition is not warranted.  


ORDER

New and material evidence sufficient to reopen a claim of service connection for polio has not been submitted; the appeal is denied.

New and material evidence sufficient to reopen a claim of service connection for a lower back condition has not been submitted; the appeal is denied.


REMAND

A January 2010 rating decision denied entitlement to service connection for tuberculosis.  In January 2011, the Veteran filed a notice of disagreement (NOD) indicating her disagreement with the January 2010 rating decision.  The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2013).  The Veteran will then have the opportunity to file a substantive appeal if she wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to service connection for tuberculosis.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that she must complete her appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


